Title: To Thomas Jefferson from William Stephens Smith, 6 December 1787
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
London Decr. 6th. 1787.

I wrote you by Mr. Littlepage on the 4th. inst. That Letter contains an account of Cash recieved and disposed of on your account. I do not know whether I have made a just calculation of the Livrs. expended in Paris on my account, but this and every other article is submitted to your alteration. I enclose the reviews of the last Month as both your and Mr. Adams’s Names are mentioned, and have only time to say that by Letter from Mr. King at Boston octr. 27., that Congress have determined that the Commission at this Court shall expire and we return. They begin to feel an honest indignation towards those who are capable of insulting and unprovoked, discover a disposition to injure. This is fine and I doubt not will operate as you and I wish. Congress have also continued your Commission but made no other appointments as yet. In your Letters to your friends previous to my departure which will be in March next, I should wish to be remembered that I may on my arrival shake hands with them in honest Confidence. Yours sincerely,

W. S. Smith

